Citation Nr: 1522078	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  10-01 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee patella chondromalacia. 

2.  Entitlement to an initial rating in excess of 10 percent for left knee patella chondromalacia.

3.  Entitlement to an increased rating in excess of 50 percent for bilateral pes planus. 
 
4.  Entitlement to service connection for depressive disorder.

5.  Entitlement to service connection for lumbar degenerative disc disease.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to June 1974 and from April 1980 to July 1980. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction over the case was subsequently returned to the Regional Office (RO) in Newark, New Jersey.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In January 2010 the Veteran requested to be scheduled for a Travel Board hearing. In a February 2010 Form 9, the Veteran indicated that he did not desire a Board hearing.  In May 2010, the Veteran's representative at the time confirmed that the Veteran did not desire a Board hearing. 

The initial rating claims for the Veteran's knee disabilities were previously remanded by the Board in July 2011 for further evidentiary development of requesting outstanding post-service treatment records and to obtain a VA examination.  This was accomplished, and the claims were readjudicated in a January 2014 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issues of (1) an increased rating in excess of 50 percent for bilateral pes planus; (2) service connection for depressive disorder; (3) service connection for lumbar degenerative disc disease; and (4) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the initial rating period prior to September 23, 2010, the Veteran's bilateral knee disability has been manifested by painful motion with extension to 0 degrees, with flexion that exceeded 60 degrees, with no lateral instability or recurrent subluxation, and without dislocation or removal of the semilunar cartilage.

2.  For the initial rating period beginning September 23, 2010, the Veteran's bilateral knee disability has been manifested by painful motion with flexion limited to 30 degrees.

3.  For the initial rating period beginning September 23, 2010, the Veteran's bilateral knee disability has been manifested by patellar subluxation to a moderate degree.  



CONCLUSIONS OF LAW

1.  For the initial rating period prior to September 23, 2010, the criteria for an initial disability rating in excess of 10 percent for right knee patella chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

2.  For the initial rating period prior to September 23, 2010, the criteria for an initial disability rating in excess of 10 percent for left knee patella chondromalacia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

3.  For the initial rating period beginning September 23, 2010, the criteria for a rating of 20 percent, but no higher, for right knee patella chondromalacia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

4.  For the initial rating period beginning September 23, 2010, the criteria for a rating of 20 percent, but no higher, for left knee patella chondromalacia have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2014).

5.  For the initial rating period beginning September 23, 2010, the criteria for a separate 20 percent rating for right knee patella subluxation have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

6.  For the initial rating period beginning September 23, 2010, the criteria for a separate 20 percent rating for left knee patella subluxation have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

With respect to the initial rating claims on appeal, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

The Board notes that the issue on appeal arises from a notice of disagreement as to the initial rating assigned to the Veteran's bilateral knee disabilities, and as such, represents a "downstream" issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 
38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C.A. 
§ 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 
38 U.S.C.A. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue. 

With regard to the instant case, the Board finds that adequate 38 U.S.C.A. § 5103(a) notice was provided as to the original claim for service connection in March 2006, and as such, the rating assignment issue on appeal falls within the exception for the applicability of 38 U.S.C.A. § 5103(a).  The March 2006 letter fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  This letter informed the Veteran of what evidence was required to substantiate the claims as well as the Veteran's and VA's respective duties for obtaining evidence.  In addition, the letter advised the Veteran as to how VA determines disability ratings and effective date. 

The Veteran's service treatment records, VA and private treatment records, Social Security Administration disability records, and his statements have been obtained and associated with the record.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in September 2005, March 2009, February 2012, and January 2014.  38 C.F.R. § 3.159(c)(4).  The VA examiners conducted a physical examination of the Veteran's knees and interviewed the Veteran.  The Veteran also submitted a September 2010 report from Dr. R.B.  Accordingly, the Board finds that, taken together, these examinations are adequate upon which to base a decision. 

Further, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2014).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2014).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As discussed in detail below, the Board finds that staged ratings are appropriate in this case.

VA also must consider functional loss of a musculoskeletal disability.  Functional loss may occur as a result of weakness, fatigability, incoordination or pain on motion.  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Medical Evidence

The evidence includes a September 2005 VA examination where the Veteran reported bilateral knee pain, left greater than right.  He also stated that he had a burning sensation and a throbbing sensation over both knees.  The pain was
worse with walking, but the Veteran denied buckling, instability, or locking.  The Veteran denied any flare-ups or the use of any assistive devices associated with the knees.  A physical examination of both knees revealed no cellulitis, no swelling, and no deformities.  The examiner noted that the Veteran was able to fully extend to
0 degrees and to flex to 140 degrees.  After repetitive motion of the left knee, the examiner noted that there was an additional loss of joint function of 20 percent secondary to pain and discomfort.  After repetitive motion of the right knee, there was no additional loss of joint function secondary to pain, fatigue, lack of
coordination, or lack of endurance.  The Veteran did complain of some pain at the end of range of flexion on the left, but no pain at the right knee.  There was no instability with varus valgus, anterior, or posterior stressing of the knees.  The examiner did note some lateral joint line tenderness in the left knee, but not in the right knee.  There was a positive patellar grind test on both knees.  Motor strength was 5/5 with knee flexion and extension over both knees.  The examiner diagnosed the Veteran with bilateral patellofemoral syndrome.  X-ray results showed no significant degenerative changes.  

During a March 2009 VA examination, the Veteran stated that symptoms started in the anterior kneecaps and radiated to his distal quadriceps and posterior knees.  He also reported that his left knee would give out at times.  Range of motion testing revealed left knee flexion to 94 degrees with objective evidence of pain.  Extension of the left knee was to 0 degrees.  On the right, flexion was limited to 92 degrees with objective evidence of pain, and extension was to 0 degrees.  After repetitive motion, the examiner noted no additional limitation.  Ankylosis of the knee was not present.  Instability or a meniscus abnormality was not noted in either knee, but the examiner did find subpatellar tenderness.  

The Veteran submitted a private medical evaluation dated September 23, 2010, from Dr. R.B.  The report noted that Dr. R.B. had reviewed the medical records and claims file, interviewed the Veteran, and conducted a physical examination of the Veteran's feet and knees.  In respect to the knees, it was noted that active and passive knee flexion was limited to 30 degrees with pain noted at the end point of motion.  Apleys grinding test produced pain bilaterally when performed in the straight and medial positions.  Anterior and posterior testing of the cruciate ligaments and medial and lateral collateral ligaments revealed no instability.  However, tibia and patella subluxation was noted bilaterally.  Dr. R.B. further stated that the subluxation of the patella and tibia were resulting in altered biomechanics of a "moderate degree."  Further, flexion of the knees was evaluated repetitively and showed quadriceps strength at a 3/5 grading bilaterally, which was greater than the 4/5 weakness noted without performing repetitive flexion.  This weakness occurred following pain at 30 degrees of flexion bilaterally.  

In February 2012, the Veteran underwent another VA knee examination.  During the evaluation, the Veteran stated that he wore bilateral knee braces occasionally while walking.  The Veteran denied incapacitating episodes or flare-ups and there was no interference with his job or daily activity.  He stated that his knees hurt with
squatting and the Veteran complained of bilateral knee buckling, left greater than right.  He denied any locking, instability, weakness, incoordination, or problems with repetitive use.  Upon physical examination, the examiner noted that there was no swelling, cellulitis, deformity, atrophy, or guarding of movement.  The Veteran was able to extend the knees from 0 to 140 degrees with no objective signs of pain. The Veteran did report subjectively complains of pain with flexion.  The examiner further noted that there was no instability to varus valgus anterior or posterior stressing.  Negative McMurray sign bilaterally.  There was a slight patellar grind test bilaterally, but the examiner stated that there was no subluxation or locking of the knee.  Motor strength was 5/5 with knee flexion and extension.  There was also no guarding of motion.  After repetitive use, there was no additional limitation of joint function due to pain, fatigue, or lack of endurance.  The examiner further stated that there was no instability or subluxation or locking of the knees.  

The Veteran was afforded another VA examination in January 2014.  During the evaluation, the Veteran denied having incapacitating episodes or flare-ups.  There was no interference with job or daily activity.  He stated that his knees hurt with squatting and he complained of bilateral buckling, left greater than right.  He denied any locking or instability.  The Veteran reported wearing a self-prescribed knee ace bandage while walking.  He also noted that he used a cane.  He denied weakness, incoordination, or problems with repetitive use.  Upon range of motion testing, the knees showed flexion to 140 degrees and extension was to 0 degrees without evidence of pain.  There was no additional loss of motion after repetitive use.  The examiner noted no instability of the knees and no patellar subluxation.  There was also no meniscal condition noted.  X-rays showed no fracture or significant degenerative change of the knees.  When experiencing a flare-up, the examiner opined that there was no additional loss of range of motion or joint function due to pain, fatigue, or lack of endurance.

Social Security Administration disability records reflect that the Veteran was granted disability benefits for his back disorder.  VA treatment records have also been reviewed and reflect continued complaints by the Veteran regarding bilateral knee pain.  In a June 2012 VA mental health note, it was reported that the Veteran's back and knee disorders limited his effectiveness of therapy and medication and limited his daily activities.  A May 2012 VA treatment note reflects that the Veteran requested socks for both knees; however, range of motion testing revealed no restrictions.  

Rating Period Prior to September 23, 2010

The Veteran is in receipt of 10 percent disability ratings under Diagnostic Code 5260 (limitation of flexion) for both the right and left knee disabilities, diagnosed as patella chondromalacia.  The Veteran contends that his bilateral knee disability warrants a higher rating.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

VA's General Counsel has held that a veteran who has arthritis and instability in his knees may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997).  The VA General Counsel subsequently held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, at 204-7.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Upon review of all the evidence of record, both lay and medical, the Board finds that an evaluation in excess of 10 percent for the Veteran's bilateral knee disability is not warranted for the rating period prior to September 23, 2010.  As mentioned above, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II.  Prior to September 23, 2010, the Veteran had full bilateral extension.  See September 2005 and March 2009 VA examination reports.  Even considering pain, flexion was, at worst, to 94 degrees in the left knee, and to 92 degrees in the right knee.  See March 2009 VA examination report.  Accordingly, the Board finds that a higher initial rating in excess of 10 percent is not warranted under Diagnostic Codes 5260, 5261 for the rating period prior to September 23, 2010.

Further, the Board finds that a higher or separate rating is also not warranted under Diagnostic Code 5257 which provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The September 2005 and March 2009 VA examiners both noted that the Veteran's knees were stable and the Veteran specifically denied any instability of the knees.  There is also no evidence of recurrent subluxation of the knees prior to September 23, 2010.  As such, the Board finds that the Veteran does not have instability of either knee and a higher evaluation under Diagnostic Code 5257 is not warranted for the rating period prior to September 23, 2010.
The Board has also considered other Diagnostic Codes relating to the knees; however, the Board finds that they are not applicable.  For example, upon review of the claims file, the evidence for the rating period prior to September 23, 2010 does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion (Diagnostic Code 5258); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that a higher initial rating in excess of 10 percent for each knee is not warranted under any of these Diagnostic Codes for the rating period prior to September 23, 2010.

The Board has also considered whether a higher rating is warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, at 204-7.  Here, the Veteran denied any flare-ups or the use of any assistive devices associated with the knees during the September 2005 examination.  The Veteran did report, however, that his knee pain was
worse with walking, but the Veteran denied buckling, instability, or locking.  The September 2005 VA examiner did note that the Veteran complained of some pain at the end of  range of motion in flexion of the left knee, but no pain at the right knee.  Also, after repetitive motion of the left knee, there was an additional loss of joint function of 20 percent secondary to pain and discomfort.  However, even considering this additional 20 percent of additional loss, the Veteran's left knee would be limited to 112 degrees in flexion (i.e., 140 degrees minus 20 percent), which does not more nearly approximate a rating in excess of 10 percent.  The Veteran denied any pain in the right knee in flexion, and the examiner noted that, even after repetitive motion of the right knee, there was no additional loss of joint function secondary to pain, fatigue, lack of coordination, or lack of endurance.  The March 2009 VA examiner stated that after repetitive motion, there was no additional limitation regarding either knee.

For these reasons, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for the right and left knee disabilities for the rating period prior to September 23, 2010.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claims, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Rating Period Beginning September 23, 2010

Upon review of the evidence of record, discussed in detail above, the Board finds that the evidence beginning September 23, 2010 is in equipoise as to whether the Veteran's right and left knee disabilities warrant a rating in excess of 10 percent.

Weighing in favor of a higher rating for the Veteran's bilateral knee disabilities is the September 23, 2010 examination by Dr. R.B.  During the evaluation, it was noted that active and passive bilateral knee flexion was limited to 30 degrees with pain noted at the end point of motion.  Further, flexion of the knees was evaluated repetitively and following this action quadriceps strength was noted to be weak at a 3/5 grading bilaterally, which was greater than the 4/5 weakness noted without performing repetitive flexion.  This weakness occurred following pain at 30 degrees of flexion bilaterally.  The Board finds that this evidence supports a rating of 20 percent under Diagnostic Code 5260 (i.e., flexion limited to 30 degrees).  

Weighing against the Veteran's claim for a higher rating in excess of 10 percent are the February 2012 and January 2014 VA examination reports, which showed that the Veteran was able to extend and flex the knees from 0 to 140 degrees with no objective signs of pain.

The Board finds that the medical examinations in this case from Dr. R.B. and the VA examiners to be of relatively equal probative value.  The private and VA examiners all reviewed the evidence of record, interviewed the Veteran regarding his bilateral knee symptoms, performed a physical examination, and provided specific findings in accordance with the rating criteria.  As such, the Board finds that the evidence beginning September 23, 2010 is in equipoise as to whether a higher rating is warranted for the Veteran's knee disabilities.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating is warranted for the left and right knee disabilities under Diagnostic Code 5260 for the rating period beginning September 23, 2010.

The Board further finds that a rating in excess of 20 percent for the left and right knee disabilities is not warranted under Diagnostic Codes 5260 or 5261 regarding limitation of motion  for the rating period beginning September 23, 2010.  The September 2010 report from Dr. R.B. and the February 2012 and January 2014 VA examinations reveal bilateral knee flexion limited to, at worst, 30 degrees and extension to 0 degrees.  In order to obtain a higher rating under Diagnostic Code 5260 or 5261, range of motion testing would have to show flexion limited to 15 degrees or extension limited to 20 degrees.  Here, the evidence of record does not demonstrate range of motion limitation warranting a higher rating in excess of 20 percent.

The Veteran's complaints of pain, buckling, and weakness have been considered with regard to whether higher rating based on limitation of motion is warranted.  The September 2010 examination by Dr. R.B. noted that active and passive bilateral knee flexion was limited to, at worst, 30 degrees with pain noted at the end point of motion.  Further, flexion of the knees was evaluated repetitively and following this action quadriceps strength was noted to be weak at a 3/5 grading bilaterally, which was greater than the 4/5 weakness noted without performing repetitive flexion.  This weakness occurred following pain at 30 degrees of flexion bilaterally.  The Board finds that this evidence supports a rating of 20 percent under Diagnostic Code 5260 (i.e., limitation of flexion limited to 30 degrees).  Although it appears that Dr. R.B. conducted repetitive range of motion testing, which resulted in some weakness, no additional limitation of motion was noted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Moreover, the February 2012 VA examiner noted that, after repetitive use, there was no additional limitation of joint function due to pain, fatigue, or lack of endurance.  The January 2014 VA examination report reflects that the Veteran denied weakness, incoordination, or problems with repetitive use.  For these reasons, the Board finds that the Veteran's symptoms are adequately considered in the currently assigned 20 percent disability evaluation. 

The Board has considered other Diagnostic Codes relating to the knees; however, the Board finds that they are not applicable.  The evidence does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion (Diagnostic Code 5258); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that a higher initial rating in excess of 20 percent for the right and left knee is not warranted under any of these Diagnostic Codes for the rating period beginning September 23, 2010.

The Board does find, however, that the evidence is in equipoise as to whether separate ratings for the Veteran's right and left knees are warranted under Diagnostic Code 5257 for recurrent subluxation of the knees.  Weighing in favor of separate disability ratings is the September 2010 report from Dr. R.B.  During the evaluation, Dr. R.B. noted that anterior and posterior testing of the cruciate ligaments and medial and lateral collateral ligaments revealed no instability.  However, tibia and patella subluxation was noted bilaterally.  Dr. R.B. further stated that the subluxation of the patella and tibia were resulting in altered biomechanics of a "moderate degree."  

On the other hand, the February 2012 VA examiner found that there was no instability to varus valgus anterior or posterior stressing and there was negative McMurray sign bilaterally.  The February 2012 examiner noted a slight patellar grind test bilaterally, but stated that there was no subluxation or locking of the knees.  The January 2014 VA examiner similarly noted no instability of the knees and no patellar subluxation.   

As discussed above, the Board finds that the medical examinations in this case from Dr. R.B. and the VA examiners to be of relatively equal probative value.  As such, the Board finds that the evidence regarding whether the Veteran has patellar subluxation of the knees to be in equipoise.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that separate 20 percent ratings for the right and left knee are warranted under Diagnostic Code 5257 for the rating period beginning September 23, 2010.  

The Board further finds that higher ratings in excess of 20 percent under Diagnostic Code 5257 are not warranted as Dr. R.B. specifically noted that subluxation of the patella and tibia were resulting in altered biomechanics of a "moderate" degree.   See Diagnostic Code 5257 (moderate recurrent subluxation warrants a 20 percent evaluation). 

For these reasons, the Board finds that a rating of 20 percent, but no higher, for the right and left knee disability is warranted for the rating period beginning September 23, 2010.  The Board further finds that separate 20 percent ratings for recurrent subluxation of the right and left knee are also warranted beginning September 23, 2010.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's bilateral knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's knees is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, prior to September 23, 2010, the Veteran's bilateral knee disability has been manifested by painful motion with extension to 0 degrees, with flexion that exceeded 60 degrees, with no lateral instability or recurrent subluxation, and without dislocation or removal of the semilunar cartilage.
Beginning September 23, 2010, the Veteran's bilateral knee disability has been manifested by painful motion with flexion limited to 30 degrees.  Also beginning September 23, 2010, the Veteran's bilateral knee disability has been manifested by patellar subluxation to a moderate degree.  The schedular rating criteria specifically allow for ratings based on limitation of motion and patellar subluxation of the knee joint.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the functional limitation and the effects on daily life.  In the absence of exceptional factors associated with the Veteran's bilateral knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  




	(CONTINUED ON NEXT PAGE)





ORDER

For the rating period prior to September 23, 2010, an initial rating in excess of 10 percent for right knee patella chondromalacia is denied. 

For the rating period prior to September 23, 2010, an initial rating in excess of 10 percent for left knee patella chondromalacia is denied. 

For the rating period beginning September 23, 2010, an initial rating of 20 percent, but no higher, for right knee patella chondromalacia is granted. 

For the rating period beginning September 23, 2010, an initial rating of 20 percent, but no higher, for left knee patella chondromalacia is granted. 

For the rating period beginning September 23, 2010, a separate 20 percent rating, but no higher, for right knee patellar subluxation is granted. 

For the rating period beginning September 23, 2010, a separate 20 percent rating, but no higher, for left knee patellar subluxation is granted. 


REMAND

In an April 2013 rating decision, the RO denied the following: (1) an increased rating in excess of 50 percent for bilateral pes planus; (2) service connection for depressive disorder; (3) service connection for lumbar degenerative disc disease; and (4) entitlement to a TDIU.  In June 2013, and within one year of the appeal period, the Veteran filed a notice of disagreement with the April 2013 rating decision.  A review of the record reveals that the Veteran has not been issued a Statement of the Case (SOC) for these issues.  Under these circumstances, the Board has no discretion and must remand this matter for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a SOC to the Veteran and his representative concerning the claims for (1) an increased rating in excess of 50 percent for bilateral pes planus; (2) service connection for depressive disorder; (3) service connection for lumbar degenerative disc disease; and (4) entitlement to a TDIU.  The Veteran must be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider this issue.  Then, only if an appeal is timely perfected, should this issues be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


